 Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 1 of 12     PageID #: 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


TONI BARRONTON,                          )
                                         )
                        Plaintiff        )
                                         )
                v.                       )
                                         )
JEANNE M. LAMBREW, Ph.D,                 )
individually, and in her capacity as     )
Commissioner, Maine Department of        )
Health and Human Services,               )
                                         )
CHRISTY DAVIS, individually, and         )
in her capacity as Program Administrator )
Ellsworth location, Department of        )
Health and Human Services,               )
                                         )
MELISSA WITCOMB, individually, and       )       DOCKET NO.: 19-
in her capacity as Supervisor for the    )
Department of Health and Human Services, )
                                         )
LYNN KING, individually, and             )
in her capacity as licensed clinical     )
social worker for the Department of      )
Health and Human Services,               )
                                         )
AARON M. FREY, A.G., individually,       )
and in his capacity as Attorney General, )
Maine,                                   )
                                         )
MELODY HAVEY, A.A.G., individually, )
and in her capacity as Assistant         )
Attorney General, Maine,                 )
                                         )
PATRICK LYNN,                            )
                                         )
        and                              )
                                         )
NICOLE NORWOOD,                          )
                                         )
                        Defendants       )



                                       Page 1 of 12
 Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 2 of 12                     PageID #: 2




                     COMPLAINT AND REQUEST FOR INJUNCTION

       NOW COMES the Plaintiff, Toni Barronton, by and through her attornrey’s, WILLEY LAW

OFFICES, and hereby requests that this Honorable Court grant her a permanent injunction against

the Defendants, for violations of her fundamentally protected rights, pursuant to the United States

Constitution, Amend XIV, §1, as follows:

                              I.     The parties to This Complaint

A.     The Plaintiff(s)

1.     The Plaintiff, Toni Barronton, is a resident of 616 Chemo Pond Road, Eddington, Maine

       04428.

B.     The Defendant(s)

2.     Defendant Jeanne M. Lambrew, Ph.D, Commissioner, Maine Department of Health and

       Human Services, 221 State Street, 11 State House Station, Augusta, Maine 04333-0011.

3.     Defendant Christy Davis, Program Administrator, Maine Department of Health and Human

       Services, Ellsworth Office located at 17 Eastward Lane, Ellsworth, Maine 04416.

4.     Defendant Melissa Witcomb is a supervisor, employed with the Department of Health and

       Human Services, located at 17 Eastward Lane, Ellsworth, Maine 04416.

5.     Defendant Lynn King is a Licensed Clinical Social Worker, employed with the Department

       of Health and Human Services, located at 17 Eastward Lane, Ellsworth, Maine 04416.

6.     Defendant Aaron M. Frey, Maine Attorney General, is located at 6 State House Station

       Augusta, Maine 04333.

7.     Defendant Melody Havey, Assistant Attorney General, 84 Harlow St, Bangor, Maine

       04401.

8.     Defendant Patrick Lynn is a resident of 19 Bucksport Road, Ellsworth, Maine 04416.


                                            Page 2 of 12
 Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 3 of 12                         PageID #: 3




9.     Defendant Nicole Norwood is a resident of 19 Bucksport Road, Ellsworth, Maine 04416.


                                    II.    Basis for Jurisdiction


       Federal courts are courts of limited jurisdiction (limited power). Generally, only two types

of cases can be heard in federal court: cases involving a federal question and cases involving

diversity of citizenship of the parties. Under 28 U.S.C. §1331, a case arising under the United

States Constitution or federal laws or treaties is a federal question. Under 28 U.S.C. §1332, a case

in which a citizen of one State sues a citizen of another State or nation and the amount at stake is

more the $75,000 is a diversity of citizenship case. In a diversity of citizenship case, no defendant

may be a citizen of the same State as any plaintiff.

       The present matter involves a federal question: The State of Maine’s interference with the

Plaintiff’s fundamental right to parent her child free from governmental interference in violation

of due process and equal protection of the laws See U.S. Const. Amend. XIV, §1.

A.     Legal Analysis

       Due process is a constitutional mandate, however, particularly so in the context of

protective custody matters. See e.g. U.S. Const. Amend. V and XIV; Maine Const. Art. I, §6; see

also In re Scott S., 2001 ME 114, ¶20, FN 12, 775 A.2d 1144 (There can be no question that both

the Maine and federal constitutions recognize a fundamental and important right of parents to the

care, custody, and control of their children. The interest of parents in the care, custody, and control

of their children is perhaps the oldest of the fundamental liberty interests recognized by the United

States Supreme Court.). “The Due Process Clause of the Fourteenth Amendment of the United

States Constitution, U.S. Const. amend. XIV, and Me. Const. art. I, § 6-A protect a parent’s

fundamental and important right to raise one’s children.” See In re Robert S., 2009 ME 18, ¶13,


                                             Page 3 of 12
 Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 4 of 12                           PageID #: 4




966 A.2d 894.

       “The fundamental liberty interest of natural parents in the care, custody, and management

of their child does not evaporate simply because they have not been model parents or have lost

temporary custody of their child to the State. Even when blood relationships are strained, parents

retain a vital interest in preventing the irretrievable destruction of their family life.” See Santosky

v. Kramer, 455 U.S. 745, 753 (1982). “The Fourteenth Amendment provides that no State shall

deprive any person of life, liberty, or property, without due process of law. We have long

recognized that the Amendment’s Due Process Clause, like its Fifth Amendment counterpart,

guarantees more than fair process. The Clause also includes a substantive component that provides

heightened protection against government interference with certain fundamental rights and liberty

interests.” See Troxel v. Granville, 530 U.S. 57, 65 (2000) (internal quotation marks and citations

omitted).

       The Troxel Court went on to state that:

       The liberty interest at issue in this case -- the interest of parents in the care, custody,
       and control of their children -- is perhaps the oldest of the fundamental liberty
       interests recognized by this Court. More than 75 years ago,
       in Meyer v. Nebraska, 262 U.S. 390, 399, 401, 67 L. Ed. 1042, 43 S. Ct. 625
       (1923), we held that the liberty protected by the Due Process Clause includes
       the right of parents to establish a home and bring up children and to control the
       education of their own. Two years later, in Pierce v. Society of Sisters, 268 U.S.
       510, 534-535, 69 L. Ed. 1070, 45 S. Ct. 571 (1925), we again held that the liberty
       of parents and guardians includes the right to direct the upbringing and education
       of children under their control. We explained in Pierce that the child is not the mere
       creature of the State; those who nurture him and direct his destiny have the right,
       coupled with the high duty, to recognize and prepare him for additional
       obligations. 268      U.S.       at     535. We        returned     to      the     subject
       in Prince v. Massachusetts, 321 U.S. 158, 88 L. Ed. 645, 64 S. Ct. 438 (1944), and
       again confirmed that there is a constitutional dimension to the right of parents to
       direct the upbringing of their children. It is cardinal with us that the custody, care
       and nurture of the child reside first in the parents, whose primary function and
       freedom include preparation for obligations the state can neither supply nor hinder.



                                              Page 4 of 12
 Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 5 of 12                          PageID #: 5




Id. at 65-66. The Court also stated that:

        In subsequent cases also, we have recognized the fundamental right of parents to
        make decisions concerning the care, custody, and control of their
        children. See, e.g., Stanley v. Illinois, 405 U.S. 645, 651, 31 L. Ed. 2d 551, 92 S.
        Ct. 1208 (1972) (“It is plain that the interest of a parent in the companionship, care,
        custody, and management of his or her children ‘comes to this Court with a
        momentum for respect lacking when appeal is made to liberties which derive
        merely       from        shifting        economic        arrangements’”       (citation
        omitted)); Wisconsin v. Yoder, 406 U.S. 205, 232, 32 L. Ed. 2d 15, 92 S. Ct. 1526
        (1972) (“The history and culture of Western civilization reflect a strong tradition
        of parental concern for the nurture and upbringing of their children. This primary
        role of the parents in the upbringing of their children is now established beyond
        debate as an enduring American tradition”); Quilloin v. Walcott, 434 U.S. 246,
        255, 54 L. Ed. 2d 511, 98 S. Ct. 549 (1978) (“We have recognized on numerous
        occasions that HN6 the relationship between parent and child is constitutionally
        protected”); Parham v. J. R., 442 U.S. 584, 602, 61 L. Ed. 2d 101, 99 S. Ct. 2493
        (1979) (“Our jurisprudence historically has reflected Western civilization concepts
        of the family as a unit with broad parental authority over minor children. Our cases
        have consistently followed that course”); Santosky v. Kramer, 455 U.S. 745, 753,
        71 L. Ed. 2d 599, 102 S. Ct. 1388 (1982) (discussing “the fundamental liberty
        interest of natural parents in the care, custody, and management of their
        child”); Glucksberg, supra, at 720 (“In a long line of cases, we have held that, in
        addition to the specific freedoms protected by the Bill of Rights, the ‘liberty’
        specially protected by the Due Process Clause includes the right . . . to direct the
        education and upbringing of one’s children” (citing Meyer and Pierce)). In light of
        this extensive precedent, it cannot now be doubted that the Due Process Clause of
        the Fourteenth Amendment protects the fundamental right of parents to make
        decisions concerning the care, custody, and control of their children.

Id. at 66.

        Furthermore, “fundamental fairness” is an absolute guarantee of due process, as noted by

the U.S. Court of Appeals for the First Circuit, amongst others, when it stated that:

        The Due Process Clause of the Constitution prohibits deprivations of life, liberty,
        or property without “fundamental fairness” through governmental conduct that
        offends the community’s sense of justice, decency and fair play . . . The test for
        determining whether state action violates the Due Process Clause . . . requires a
        court to consider: (1) the private interest that will be affected by the government’s
        action; (2) the risk of an erroneous deprivation of such interest through the existing
        procedure and the probable utility of additional or substitute procedural safeguards;
        and (3) the government’s interest in adhering to the existing procedure, including
        fiscal and administrative burdens that additional procedures might entail.


                                             Page 5 of 12
 Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 6 of 12                        PageID #: 6




Roberts v. Maine, 48 F. 3d 1287, 1291-1292 (1st Cir. 1995); see also State v. Stade, 683 A.2d 164,

166 (Me. 1996); In re Chelsea C., 2005 ME 105, ¶ 12, 884 A.2d 97; State v. Cormier, 2016 Me.

Super. LEXIS 260, *11.

       “The Due Process Clause . . . prohibits deprivations of life, liberty, or property without

fundamental fairness through governmental conduct that offends the community’s sense of justice,

decency and fair play.” State v. Hunt, 2016 ME 172, ¶ 19, 151 A.3d 911. “The terms ‘due process

of law’ and ‘law of the land’ as constitutional terms, are of equivalent import, and interchangeable.

Due process of law is another name for governmental fair play. Notice and opportunity for hearing

are of the essence of due process of law.” In re Stanley, 133 Me. 91, 95, 174 A. 93, 95 (1934)

(internal quotation marks altered; internal citations omitted). “Due process of law is another name

for governmental fair play.” State v. Le Blanc, 290 A.2d 193, 197 (Me. 1972). And

“governmental fair play, imbedded in constitutional substantive due process, requires that . . .” [the

The Plaintiff should have been put on notice of why the Department of Health and Human Services

intervened and refused to place her child in her custody, and instead was placed with a non-family

individual. Auburn v. Mandarelli, 320 A.2d 22, 31 (Me. 1974).

       “[T]he test is always whether or not there has been under all the circumstances a violation

of ‘fundamental fairness’ or what we ourselves have sometimes termed ‘governmental fair play.’”

Michaud v. State, 161 Me. 517, 531, 215 A.2d 87, 94 (1965) (internal quotation marks altered).

See also State v. Farnsworth, 447 A.2d 1216, 1219 (Me. 1982) (“This Court has recognized the

possibility that certain kinds of governmental misconduct may be asserted in defense to

prosecution. See State v. Copeland, Me., 391 A.2d 836 (1978). In Copeland, the issue was whether




                                             Page 6 of 12
 Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 7 of 12                         PageID #: 7




the police had unfairly interfered with the defendant's ability to obtain evidence of his innocence,

thereby violating his due-process rights.”).

       “It has been suggested that when the state, through DHS, actively hinders the mother’s

attempts to see the children or improve the home environment so that the children may return

home, there may be a denial of the mother’s due process rights.” In re Nathan W., 1985 Me. Super.

LEXIS 355, *7. In this case, DHHS is refusing to let the Plaintiff have her child when there is no

court order allowing it to do so. See id.

       “[The] concern for due process is no less so with regard to a loss of a liberty interest.” State

v. Cormier, 2016 Me. Super. LEXIS 260, *11; see also In re Scott S., 2001 ME 114, ¶20, FN 12,

775 A.2d 1144. “[The Court must] examine . . . the totality of the circumstances under which the

[Department has intervened and taken the Plaintiff’s child from her, in order to evaluate whether

it was] fundamentally unfair.” State v. Hunt, 2016 ME 172, ¶ 19, 151 A.3d 911 (bolding and

emphasis added).

       Furthermore,

       The Fourteenth Amendment to the Constitution is not confined to the protection of
       citizens. It says: “Nor shall any State deprive any person of life, liberty, or property
       without due process of law; nor deny to any person within its jurisdiction
       the equal protection of the laws.” These provisions are universal in their
       application, to all persons within the territorial jurisdiction, without regard to any
       differences of race, of color, or of nationality; and the equal protection of the laws
       is a pledge of the protection of equal laws.


Yick Wo v. Hopkins, 118 U.S. 356, 369 (1886). “[T]he fundamental rights to life, liberty, and the

pursuit of happiness, considered as individual possessions, are secured by those maxims of

constitutional law which are the monuments showing the victorious progress of the race in securing

to men the blessings of civilization under the reign of just and equal laws[.]” Id. at 370



                                               Page 7 of 12
 Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 8 of 12                       PageID #: 8




                                  III.   Statement of Claim

       Approximately a month and a half ago, the Plaintiff’s ex, Patrick Lynn, was with another

woman who he has an infant child with. On information, they left their infant child in a locked

vehicle. It is Plaintiff’s understanding that they were inside of a building either obtaining and, or

using drugs. They were arrested and when the vehicle was searched, there was a significant number

of hypodermic needles in the vehicle where the infant was located, including at least one in the

diaper bag.

       The caseworker, Lynn King, came to visit my home and met with me. I was told that my

child would be placed with me and my other daughter who I am raising on my own, as a single

mother. However, I was later contacted by Lynn and told that her supervisor, Melissa Witcomb,

had determined that my child would not be placed with me, but would, instead, be placed with

Nicole Norwood, Patrick’s current girlfriend with whom he also has two children. Nicole has no

biological connection to my child.

       The “rationale” of DHHS was that Patrick, through an Order, dated March 8, 2016, was

awarded “sole parental rights and responsibilities,” and therefore, I have no rights to my child.

This is completely incorrect; my rights were never terminated. See Plaintiff’s Complaint Exhibit

A, attached hereto (BANDC-FM-2016-146 Final Order of Parental Rights and Responsibilities).

       Patrick and I both had a prior protective custody matter against us in the Bangor District

Court, for substance use/abuse issues. That matter was resolved on March 8, 2016, when the

protective custody matter was dismissed and was transferred into a family matter. See Plaintiff’s

Exhibit A. I was not completely stable at the time, and so I defaulted and was not present at the

final hearing. As a result, Patrick was awarded “sole parental rights and responsibilities” with the

exception of my “rights of contact and access to records.” Importantly, the Order does not define


                                             Page 8 of 12
 Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 9 of 12                          PageID #: 9




what the statutory definition of sole parental rights and responsibilities is. And, as mentioned, at

no time has the mother lost any of her constitutionally protected rights over her child.

        Since March 8, 2016, the Plaintiff has been regularly seeing her child, seeing her on

average, on a rotating weekend basis. However, Patrick has used the Plaintiff’s time with her child

as a tool over both the Plaintiff and the child. For example, he will withhold contact as a

punishment for the child when she would misbehave. Also, Plaintiff has been regularly paying

child support as she was ordered to do so.

        Plaintiff has maintained full time work where she helps adults with disabilities. Further,

the Plaintiff has a stable home which is located next to her family and is in a country setting which

is safe and stable for the upbringing of children. Notably, the Plaintiff has one child living with

her on a full-time basis. Plaintiff also has a significant support system of family and friends, as

well as a large recovery network that she regularly utilizes to her benefit. Plaintiff presents a very

safe, stable and nurturing environment by which to raise both of her children.

        On information, the DHHS caseworker and supervisor have stated that Plaintiff has no

rights to her child. Further, they have stated that Patrick has stated that the minor child is to reside

with his girlfriend, Nicole, even though he currently has lost custody of his child that was left in

the vehicle and also, on information, cannot have any contact with any of his other children,

including the two that he has with Nicole. Nevertheless, even though Nicole doesn’t have any

biological connection to the child, DHHS has placed the child with her.

        Over the course of the past month (maybe month and a half), the Plaintiff has had no contact

with her child because Nicole is refusing to allow any. Plaintiff has not even been allowed to talk

to her child. These are restrictions and prohibitions that Nicole are placing on the Plaintiff (with

the aid and support of DHHS) even though Nicole is not the child’s parent and has no rights and


                                              Page 9 of 12
Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 10 of 12                                      PageID #: 10




responsibilities to the child.

         Plaintiff’s counsel, the undersigned, attempted to speak to the caseworker, her supervisor,

as well as Christy Davis, the head of the Ellsworth DHHS Office, to resolve the issue; no one

returned any of the calls placed this past Friday, May 10, 2019 or Monday, May 13, 2019.

Plaintiff’s counsel did speak with the Assistant Attorney General who works with that particular

office, Melody Havey, on Monday, May 13, 2019, who confirmed that DHHS would not allow the

child to be placed with the Plaintiff as they believe that the Plaintiff has “no rights to her child.”

Further, AAG Havey claimed that at some point the Plaintiff tried to obtain a PFA on behalf of her

child and was denied by a Maine District Court Judge on the basis that the Plaintiff has “no rights

to her child.” The undersigned has no confirmation of this statement, however, even if true, that

would be a misstatement of the law by the Judge and has no bearing on this matter; in fact, that

statement makes the situation all the more urgent.

                                          IV.      Irreparable Injury

         This is not a case that presents a claim that can be remedied by monetary damages. First

and foremost, DHHS caseworkers are shrouded by immunity from suit when they are working in

their professional capacities.1 But, more importantly, the Plaintiff is being denied any and all

contact with her minor child. There is no amount of money that can remedy this issue as the right

of the Plaintiff to have contact with her child is fundamental. See Troxel, 530 U.S. at 65-66.

         Currently, it has been approximately a month, to a month and a half, that the Plaintiff has

not been allowed to see her child by any of the Defendants. This is being done at the express

consent and direction of the Maine Department of Health and Human Services and the Maine


1
 The Plaintiff does not concede this fact in this particular case because she believes that the facts of this case may
have taken the caseworker’s outside the scope of their employment; this is not an issue being raised through this
Complaint for an Injunction and the Plaintiff is preserving it for a later date and time.

                                                    Page 10 of 12
Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 11 of 12                         PageID #: 11




Attorney General’s Office.

       The time being missed between the Plaintiff and her child is irreplaceable and requires

immediate attention by this Court.

                                            V.      Relief

       The Plaintiff is requesting that this Honorable Court prohibit the Maine Department of

Health and Human Services, as well as the Maine Attorney General’s Office, and also the other

named Defendants from interfering with her fundamental liberty interest to parent her child free

of governmental interference and to further place the child with her pending all further litigation

regarding this issue, whether in Federal or State Court. The Plaintiff currently has a pending

Motion to Modify the March 8, 2016, PRR Order. Further, the Plaintiff would request an order

prohibiting any contact between Nicole Norwood and the minor child on the basis that Nicole is

deliberately interfering with the Plaintiff’s right to have contact with her child. The Plaintiff would

also request all attorney’s fees, costs and expenses incurred through this pending litigation.

                                 VI.     Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a        reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the requirements of Rule

11.




                                             Page 11 of 12
Case 1:19-cv-00215-LEW Document 1 Filed 05/13/19 Page 12 of 12                     PageID #: 12




       WHEREFORE, the Plaintiff requests that this Honorable Court grant her the requested relief

of a permanent injunction, and award her attorney’s fees, costs and expenses.




Dated at Bangor, Maine                                _____/s/ Ezra A. R. Willey, Esq. __________
May 13, 2019                                          Ezra A. R. Willey, Esq. (#5025)
                                                      Attorney for Plaintiff
                                                      WILLEY LAW OFFICES
                                                      15 Columbia St., Ste. 501
                                                      P. O. Box 924
                                                      Bangor, ME 04402-0924
                                                      (207) 262-6222
                                                      ezra@willeylawoffices.com




                                            Page 12 of 12
